Title: To Alexander Hamilton from Tench Coxe, 19 April 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, April 19, 1794. “After a careful enquiry into the circumstances of Major Moses Mc.Farlands commutation business I am of opinion that he was misled and sacrificed by another in that affair.… It may be well to remind you that Mr. Mc.Farland was deprived of the use of his Arm in the Revolution war, and has been thereby prevented from returning to his occupation, its having been a handy craft employment.”
